Name: 89/334/ECSC: Council Decision of 11 May 1989 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to members of the Consultative Committee of the European coal and Steel Community
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction
 Date Published: 1989-05-20

 Avis juridique important|31989D033489/334/ECSC: Council Decision of 11 May 1989 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to members of the Consultative Committee of the European coal and Steel Community Official Journal L 137 , 20/05/1989 P. 0036 - 0036 Finnish special edition: Chapter 1 Volume 2 P. 0106 Swedish special edition: Chapter 1 Volume 2 P. 0106 COUNCIL DECISION of 11 May 1989 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to members of the Consultative Committee of the European Coal and Steel Community (89/334/ECSC) (89/334/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 18 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas the rates for the daily subsistence allowances payable to members of the Consultative Committee of the European Coal and Steel Community should be adjusted to take account of the increased subsistence expenses of the Committee's members, HAS DECIDED AS FOLLOWS: Article 1 In Article 2 (1) of Decision 76/228/ECSC (1), as last amended by Decision 86/282/ECSC (2), ['Bfrs 4 000' shall be replaced by 'Bfrs 4 450'.] Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 11 May 1989. For the Council The President C. ARANZADI (1) OJ No L 44, 20. 2. 1976, p. 33. (2) OJ No L 178, 2. 7. 1986, p. 15.